American Century Quantitative Equity Funds, Inc. Prospectus Supplement International Core Equity Fund Supplement dated February 16, 2010 ¡ Prospectus dated November 1, 2009 The following replaces the first paragraph in the Redemptions section on page Investor, Institutional and R Class shares held for less than 60 days are subject to a redemption fee of 2.00%.The redemption fee will be retained by the fund to help cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. This fee is intended to help prevent abusive trading practices, such as excessive short-term trading. See Abusive Trading
